DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 06/08/2021.
2.    Claims 1 – 21 are pending.
3.    Claims 1 – 21 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	 
Claim 21 describe a computer-readable storage medium.  Further, Applicant's specification (Paragraphs 0033, 0120, 0124, describe a memory that may be a non-transitory memory, such as a read-only memory (ROM)), fails to explicitly define the scope of a computer storage medium.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106. 
 
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
 
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 16-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wei Dong et al (US 20130067109 A1), hereinafter “Dong”.

Regarding Claims 1, Dong discloses a method for determining quality of an audio and video stream (Dong, Paragraph 0034, network monitoring system determines quality of video sessions. Paragraph 0051, media includes both video and audio), the method comprising:
obtaining a key indicator for a target audio and video stream, the key indicator comprising at 5least one of the following indicators within a reference time period:
a maximum quantity of continuously lost packets, an average packet receiving time interval, an average packet receiving time interval variance, or a quantity of stream interruptions (Dong, Paragraph 0024, network monitoring system evaluates QoE and Key QoE Indicators (KQI) for subscribers in video sessions in order to determine user’s experience, wherein the indicators include bandwidth available for each video stream, changes in bandwidth for each session, gaps in each video stream, etc. Paragraph 0034, network monitoring system analyzes captured data and extracts session data in order to determine user QoE and KQIs. Paragraph 0040, QoE and KQIs are based on how often reburffering, screen resolution changes, gaps, and/or missing fragments are detected. Paragraph 0058, multiple per-client key-quality indicators are measured based on an analysis of that client’s media pipeline (e.g., determining re-buffering caused by an interruption in the video stream) within a playback length);
and determining a quality of experience (QoE) of the target audio and video stream based on the key indicator (Dong, Paragraph 0034, network monitoring system determines user QoE. Paragraph 0060, by using QoE flags, there can be a determination that the user gave up on watching a video because of a severe quality degradation).



Regarding Claim 2, Dong discloses the method according to claim 1 above, wherein the obtaining the key indicator for the target audio and video stream comprises: collecting feature information of the target audio and video stream, the feature information comprising a quantity of data packets received by a receive end of the target audio and video stream 15within the reference time period and comprising a sequence number corresponding to the data packet received by the receive end (Dong, Paragraph 0021, video streams are monitored by network monitoring system as the data packets comprising the video stream pass through the network. Paragraph 0024, To evaluate QoE and Key QoE Indicators (KQI) for subscribers, network monitoring system correlates related data packets for each video session, tracks the bandwidth available for each video stream, detects bandwidth changes for each session, and detects gaps in each video stream. Using information such as how often the bandwidth changes on each stream, the different bandwidths used on each stream, the number of gaps detected in each steam, the monitoring system 108 can identify certain information about each users' experience).

Regarding Claim 3, Dong discloses the method according to claim 1 above, wherein the maximum quantity of continuously lost packets indicates a maximum quantity of continuously lost data packets of the target audio and video stream 20within the reference time period, and the lost data packet comprises a data packet that has been sent by a transmit end of the target audio and video stream but has not been received by the receive end of the target audio and video stream (Dong, Paragraph 0039, monitoring probe of monitoring system detects when gaps or missing fragments occur in the stream of data packets for any of the sessions. Paragraph 0040, the QoE and KQIs are based on how often rebuffering, screen resolution changes, gaps, and/or missing fragments are detected).


Regarding Claim 6, Dong discloses the method according to claim 1 above, wherein the quantity of stream interruptions is a quantity of times that duration in which the receive end of the target audio and video stream receives no data packet within the reference time period is greater than a time threshold (Dong, Paragraph 0058, multiple KQIs are measured based on an analysis of that client’s media pipeline (e.g., re-buffering is caused by an interruption in the video stream therefore causing great viewer QoE degradation). The frequency of this negative event per client may be measured, for example, by monitoring the media playback length. As the remaining length goes below a critical threshold and the buffer size is declining, re-buffering event may be recorded and reported).

Regarding Claim 7, Dong discloses the method according to claim 1 above, wherein the key indicator further comprises at least one of the following indicators: a packet loss rate, an average delay, or an average jitter (Dong, Paragraph 0024, in order to evaluate QoE and key QoE indicators (KQI) for subscribers, network monitoring system correlates related data packets for each video session, tracks the bandwidth available for each video stream, detects bandwidth changes for each session, and detects gaps in each video stream. Using information such as how often the bandwidth changes on each stream, the different bandwidths used on each stream, the number of gaps detected in each steam (along with duration of said gap), the monitoring system can identify certain information about each users' experience. Paragraph 0040, the QoE and KQIs may be based, for example, on how often rebuffering, screen resolution changes, gaps, and/or missing fragments are detected).


Regarding Claim 8, Dong discloses the method according to claim 1 above, the key indicator comprising at least two indicators (Dong, Paragraph 0040, KQIs are based, for example, on how often rebuffering, screen resolution changes, gaps, and/or missing fragments are detected. Paragraph 0058, multiple per-client key-quality indicators (KQIs) may be measured based on an analysis of that client's media pipeline), and the 15determining the quality of experience (QoE) of the target audio and video stream based on the key indicator comprises:
determining a uniform reference unit for various indicators for the target audio and video stream (Dong, Paragraph 0024, bandwidth available for each video stream and bandwidth changes for each session, screen resolution, changes in screen resolution);
performing weighted summation on the various indicators after the uniform reference unit is determined to obtain a summation score (Dong, Paragraph 0024, monitoring system determines the quality of experience and QoE indicators by determining the screen resolution changes, amount of buffering, duration of gaps in the video, etc.);
20using a difference between a full score and the summation score as a score of the target audio and video stream (Dong, Paragraph 0058, threshold is used in order to determine re-buffering event);
and indicating the QoE of the target audio and video stream using the score of the target audio and video stream, wherein the full score indicates an upper limit of the QoE (Dong, Paragraph 0058, The frequency of this negative event per client may be measured, for example, by monitoring the media playback length. As the remaining length goes below a critical threshold and the buffer size is declining, re-buffering event may be recorded and reported).


Regarding Claim 10, Dong discloses the method according to claim 1 above, wherein after the determining quality of experience (QoE) of the target audio and video stream based on the key indicator, the method further comprising:
5generating an alarm when the QoE of the target audio and video stream does not meet a requirement (Dong, Paragraph 0062, alarm is raised based on excessive buffering of media content detected at per client level (Paragraph 0040 discloses excessive buffering during a session (i.e., rebuffering, which is caused by an interruption in the video stream – Paragraph 0058)). Paragraph 0072, alarms are set and triggered based on usage, thus detecting excessive and/or abnormal patters in specific locations. Moreover, detailed records of each content delivery session may be provided).




Regarding Claim 11, Dong discloses a network device (Dong, Fig 1, Paragraph 0021, network monitoring system), the network device comprising:
a memory storing instructions (Dong, Fig 7, Paragraph 0064, memory);
and a processor coupled to the memory (Dong, Fig 7, Paragraph 0064, one or more processors coupled to a system memory), the processor is configured to execute the instructions to implement:
5obtaining a key indicator for a target audio and video stream, the key indicator comprising at least one of the following indicators within a reference time period:
a maximum quantity of continuously lost packets, an average packet receiving time interval, an average packet receiving time interval variance, or a quantity of stream interruptions (Dong, Paragraph 0024, network monitoring system evaluates QoE and Key QoE Indicators (KQI) for subscribers in video sessions in order to determine user’s experience, wherein the indicators include bandwidth available for each video stream, changes in bandwidth for each session, gaps in each video stream, etc. Paragraph 0034, network monitoring system analyzes captured data and extracts session data in order to determine user QoE and KQIs. Paragraph 0040, QoE and KQIs are based on how often reburffering, screen resolution changes, gaps, and/or missing fragments are detected. Paragraph 0058, multiple per-client key-quality indicators are measured based on an analysis of that client’s media pipeline (e.g., determining re-buffering caused by an interruption in the video stream) within a playback length);
and determining a quality of experience (QoE) of the target audio and video stream based on 10the key indicator (Dong, Paragraph 0034, network monitoring system determines user QoE. Paragraph 0060, by using QoE flags, there can be a determination that the user gave up on watching a video because of a severe quality degradation).
Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 10 above. Therefore it is rejected under the same rationale.


Claim 21 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Christian Schmidmer et al (US 20160105728 A1), hereinafter “Schmidmer”.

Regarding Claim 4, Dong discloses the method according to claim 1 above.

However, Dong fails to explicitly disclose wherein the average packet receiving time interval indicates 25an average value of a plurality of receiving time intervals that are used for receiving the target audio and video stream and that are in any sub-time period in the reference time period, and each time interval of the plurality of receiving time intervals indicates an interval between time points for receiving two adjacent data packets.

Schmidmer, from the same or similar field of endeavor, discloses wherein the average packet receiving time interval indicates 25an average value of a plurality of receiving time intervals that are used for receiving the target audio and video stream and that are in any sub-time period in the reference time period, and each time interval of the plurality of receiving time intervals indicates an interval between time points for receiving two adjacent data packets (Schmidmer, Paragraphs 0033-0035, media stream is divided into multiple sections which are received over time. Paragraph 0087, averaging individual indicators and/or parameters over time).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong in view of Schmidmer in order to further modify the method of monitoring adaptive video streaming in a network from the teachings of Dong with the method of determining a quality of a media stream which transmits different media sections of a media content with varying quality-to-bitrate levels from the teachings of Schmidmer.
One of ordinary skill in the art would have been motivated because by determining the overall quality of the different sections of the media stream there can be an optimization of computing power that is used for quality prediction (Schmidmer– Paragraphs 0052, 0112, 0130).


Regarding Claim 5, the combination of Dong and Schmidmer disclose the method according to claim 4 above, where Schmidmer discloses wherein the average packet receiving time interval variance is a variance of a plurality of average packet receiving time intervals within the reference time period, and one time interval of the plurality of average packet receiving time intervals corresponds to one 5sub-time period in the reference time period (Schmidmer, Paragraph 0036, quality determination of media data stream within a predetermined time interval. Paragraph 0086, averaging over time so as to then perform encoding-quality estimation).


Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Huseyin Uzunalioglu et al (US 20140122594 A1), hereinafter “Uzunalioglu”.

Regarding Claim 9, Dong discloses the method according to claim 1 above.
However, Dong fails to explicitly disclose wherein the determining the quality of experience (QoE) of the target audio and video stream based on the key indicator comprises: inputting the key indicator into a trained quality determining model; using a score output by the quality determining model as a score of the target audio and video stream; and288682061 OUS03 indicating the QoE of the target audio and video stream using the score.

Uzunalioglu, from the same or similar field of endeavor, discloses wherein the determining the quality of experience (QoE) of the target audio and video stream based on the key indicator comprises:
inputting the key indicator into a trained quality determining model (Uzunalioglu, Fig 2, Paragraph 0023, processing platform uses two layers of machine learning models. Application QoE metrics data per user, user satisfaction metrics data per user, user-level performance metrics, additional network performance data, etc. is inputted into the first layer. Paragraph 0024, Machine learning algorithms such as regression and classification are applied to such input data to identify key QoE metrics for each application);
using a score output by the quality determining model as a score of the target audio and video stream (Uzunalioglu, Paragraph 0024, machine learning algorithms such as regression and classification are applied to such input data to identify key QoE metrics for each application and to create a model that computes application satisfaction scores for each application and user given the input metrics other than the user satisfaction metrics);
and288682061 OUS03 indicating the QoE of the target audio and video stream using the score (Uzunalioglu, Paragraph 0027, information is sent to the second layer of machine learning algorithms in order to generate a customer experience score per customer).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong in view of Uzunalioglu in order to further modify the method of monitoring adaptive video streaming in a network from the teachings of Dong with the method of determining user satisfaction with services provided in a communication network using machine learning from the teachings of Uzunalioglu.
One of ordinary skill in the art would have been motivated because by utilizing machine learning algorithms the system will be able to identify the customer experience for customers based on service usage behaviors (Uzunalioglu – Paragraphs 0045-0046).


Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of XXX.
Some of the prior art include:
	US 20080162714 A1, US 20120278441 A1, and US 20130148525 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446